Case 4:21-cv-00185-ALM Document 11 Filed 04/22/21 Page 1 of 6 PageID #: 111




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

AMANDA BREY WALKER,                              §
                                                 §    Civil Action No. 4:21-cv-185
        Plaintiff                                §    Judge Mazzant
                                                 §
v.                                               §
                                                 §
PLANT PROCESS FABRICATIONS,                      §
LLC,                                             §
                                                 §
        Defendant                                §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion to Dismiss (Dkt. #3). Having considered

the Motion and briefing, the Court finds the Motion should be DENIED.

                                       BACKGROUND

       This case concerns the alleged sexual harassment and retaliation. Defendant Plant Process

Fabrications, LLC is a fabrication company that builds gas plants in modular form to ship directly

to customers. Plaintiff Amanda Brey Walker is a former employee who worked as an engineering

assistant between January 2017 and July 2020. During the majority of her employment, an

individual named “Wintters” acted as Plaintiff’s supervisor. Wintters assigned Plaintiff job tasks

and conducted her annual review.      On October 9, 2019, Plaintiff reported Wintters to the

company’s Human Resources Department for sexual harassment.

       Following the report, Plaintiff alleges she suffered retaliation from Defendant in the form

of several hostile employment actions and workplace comments. The alleged comments involve

an individual named “Borg,” part owner of the company. Plaintiff alleges the retaliation included:

       1. Borg telling Walker on October 16 and/or 17, 2019, while the two were in
          League City, Texas, “You are not getting anything out of this.”
 Case 4:21-cv-00185-ALM Document 11 Filed 04/22/21 Page 2 of 6 PageID #: 112




       2. Borg telling Walker on October 21, 2019, while the two were at the Sulphur
          Springs Facility, that Walker is “not getting anything out of this.”

       3. Borg telling Walker on December 2, 2019 that Shelton needed to learn how to
          do Walker’s job because, said Borg, “someday you are going to disappear into
          the sunset.”

       4. Reducing Walker’s workload as evidenced by Shelton and Holliman working
          on the “2303 Red Rock” project in addition to Walker.

       5. Walker overhearing a conversation coming out of the Foreman’s Office
          by/among multiple foremen and managers during the week of May 17-23, 2020
          about Walker getting “termed once her 300-day statute of limitations is up.”

(Dkt. #1 at p. 11).

       On March 7, 2021, Plaintiff filed a four-part Complaint alleging various retaliation clams

against Defendant (Dkt. #1). On March 30, 2021, Defendant moved to dismiss Count One of the

Complaint regarding a hostile work environment (Dkt. #3). On April 13, Plaintiff filed a response

(Dkt. #6). On April 14, 2021, Plaintiff filed an amended response (Dkt. #7).

                                       LEGAL STANDARD

       The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to



                                                   2
 Case 4:21-cv-00185-ALM Document 11 Filed 04/22/21 Page 3 of 6 PageID #: 113




dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556

U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough facts

to raise a reasonable expectation that discovery will reveal evidence of the necessary claims or

elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

       Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

                                            ANALYSIS

       Defendant moves to dismiss Count One of Plaintiff’s Complaint. In support of the request,



                                                  3
 Case 4:21-cv-00185-ALM Document 11 Filed 04/22/21 Page 4 of 6 PageID #: 114




Defendant argues that a hostile work environment may not form the basis of a retaliation claim in

the Fifth Circuit. Defendant also argues, even if Plaintiff’s claim is cognizable, she did not plead

sufficient facts to show the conduct was materially adverse. Plaintiff responds that her legal theory

is valid and is supported by sufficient allegations in her Complaint.

I.     Validity of Retaliatory Hostile Work Environment Claim in the Fifth Circuit

       The Court first considers whether a retaliatory hostile work environment is a valid claim.

Though the Fifth Circuit has never overtly recognized this type of action, Supreme Court precedent

and circuit court caselaw convince the Court that the claim is valid. In Burlington Northern and

Santa Fe Ry. Co. v. White, the Supreme Court expressly held that retaliation claims under Title

VII need not be based solely on actions that affect the terms of employment. 548 U.S. 53, 66-67

(2006) (“Interpreting the antiretaliation provision to provide broad protection from retaliation

helps ensure the cooperation upon which accomplishment of the Act's primary objective

depends.”). In reaching this decision, the Supreme Court analogized Title VII to the National

Labor Relations Act, which holds that a hostile work environment claim may be valid because the

goal of the Act is to ensure that employees are “completely free from coercion against reporting.”

Id. (quoting NLRB v. Scrivener, 405 U.S. 117, 121-22 (1972)). In Bryan v. Chertoff, the Fifth

Circuit acknowledged widespread support for the cause of action across the country, despite noting

that it has never explicitly recognized a retaliatory hostile work environment claim. 217 Fed.

App’x 289, 294 n. 3 (5th Cir. 2007). Indeed, since Chertoff, each of the other twelve circuits has

recognized a retaliatory hostile work environment claim. Montgomery-Smith v. George, 810 Fed.

App’x 252, 258 (5th Cir. 2020). Importantly, the Fifth Circuit has not departed from other

circuits—rather, the court has never taken a position on the matter. Id. (“We need not decide today

whether to recognize such a claim because we agree with the district court that Smith’s



                                                 4
 Case 4:21-cv-00185-ALM Document 11 Filed 04/22/21 Page 5 of 6 PageID #: 115




allegations . . . do not establish harassment severe and pervasive enough rise to the level of a

hostile work environment.”). Accordingly, Count One should not be dismissed on this ground.

II.    Existence of Sufficient Facts

       The Court next considers whether Plaintiff’s retaliation claim for a hostile work

environment should be dismissed for failure to plead sufficient facts. To establish a prima facie

case of retaliation, a plaintiff must show: (1) they engaged in a protected activity; (2) they

experienced an adverse employment action following the protected activity; and (3) a causal link

existed between the protected activity and the adverse employment action. McCoy v. City of

Shreveport, 492 F.3d 551, 556–57 (5th Cir.2007) (footnote and citation omitted); Montemayor v.

City of San Antonio, 276 F.3d 687, 692 (5th Cir. 2001). An employee is engaged in a protected

activity under Title VII if they “opposed any practice made an unlawful employment practice” or

“made a charge, testified, assisted, or participated in any manner in an investigation, proceeding,

or hearing.” 42 U.S.C. § 2000e–3(a).

       As noted above, an adverse employment action must be materially adverse. “[P]etty

slights, minor annoyances, and simple lack of good manners will not” deter a reasonable employee

from making a charge of discrimination. Burlington Northern, 548 U.S. at 68. Whether the

conduct is materially adverse depends on the totality of the circumstances, including: (1) the

frequency of the harassing conduct; (2) the severity of the conduct; (3) whether the conduct is

physically threatening or humiliating, or merely an offensive utterance; and (4) whether the

conduct interferes with work performance. Montgomery-Smith, 810 Fed. App’x. at 258-59.

       The Court finds that the Complaint contains sufficient allegations to satisfy each of the

prima facie retaliation requirements. First, Plaintiff alleges that the retaliation began after she

reported the sexual harassment by her supervisor. By reporting the sexual harassment—conduct



                                                5
     Case 4:21-cv-00185-ALM Document 11 Filed 04/22/21 Page 6 of 6 PageID #: 116




    considered unlawful under Title VII—Plaintiff engaged in a protected activity. Second, Plaintiff

    states that she suffered adverse employment actions as a result of the reporting. Plaintiff alleges

    that Defendant made repeated threats about the merits of her claim and insinuated that her future

    at the company was finished. On several occasions, Defendant allegedly told Plaintiff that she is

    “not getting anything out of [the case]” and that “someday you are going to disappear into the

    sunset” (Dkt. #1 at p. 11). Defendant also apparently threatened to fire Plaintiff after the statute

    of limitations on her case expired, which allegedly caused Plaintiff emotional distress (Dkt. #1 at

    p. 11). This conduct occurred over several months, between October 2019 and May 2020. Though

    Defendant did not make physical threats, the hostile conduct was demeaning and often humiliating,

    as some instances occurred in front of Plaintiff’s coworkers. The materiality requirement of a

    retaliation claims is meant to exclude conduct like snubbing and personality conflicts—not

    conduct that may dissuade an employee from seeking help in the future. Burlington Northern, 548

    U.S. at 68. Because the alleged hostility is beyond “petty slights or minor annoyances that often

    take place at work,” Plaintiff has sufficiently pleaded an adverse employment action for purposes

    of a Rule 12(b)(6) motion. Id. Lastly, Plaintiff alleges that Defendant’s retaliatory comments were

    causally related to her complaints about his conduct. She supports this causal link through

    evidence about when the hostility began and the subject it concerned. Accordingly, Plaintiff
.   pleaded all elements of a prima facie case for retaliation. As such, the Court concludes that Count

    One should not be dismissed.

                                             CONCLUSION

           It is therefore ORDERED that Defendant’s Motion to Dismiss (Dkt. #3) is DENIED.
           SIGNED this 22nd day of April, 2021.




                                          ___________________________________
                                                  6
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
